DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 6, 2021 has been entered.  Claims 1-20 remain pending in the application.  The application’s amendments to claims 1, 3, 6, 9, 10, 12-14, 16, and 17 have overcome each and every objection regarding said claims, as well as the 112(b) and 112(d) rejections pertaining to claims 10-12 previously set forth in the Non-Final Office Action mailed May 12, 2020.  Examiner has acknowledged applicant’s addition of new claims 18-20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz) in view of Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego) in further view of Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota).
	Re. Claims 1, 13, and 14: Hayoz teaches an optical measuring apparatus comprising: first and second light-emitting elements that emit light (Fig. 1, 2: pulse oximetric measurement system 17, i.e., a first light-emitting element; Fig. 3, Claim 6: describing a second light-emitting element for measurement of local blood flow, described in claim 26 to be a laser sensor as required by Applicant’s claim 13), the first light-emitting element including a first LED element and a second LED element that emit different wavelengths of light (Fig. 1, 2; Paragraph 0043: “For the measurement of the oxygen saturation, the sensor 1 has a pulse oximetric measurement system 17 which includes...  two light emitting diodes 2a, 2b… light emitting diode 2a having a wavelength of approximately 660 nm (red) and the other light emitting diode 2b having a wavelength of approximately 890 nm (infrared)).  Hayoz does not teach the invention further comprising a controller that performs control, upon detection of a presence of a body by light emitted from the first LED element of the first light-emitting element, so that (i) the first LED element and the second LED element will emit light with an amount for measuring first biological 
	Lamego teaches a controller that performs control, upon detection of a presence of a body by light emitted from the first LED element of the first light-emitting element, so that (i) the first LED element and the second LED element will emit light with an amount for measuring first biological information of the body, (ii) the second light-emitting element will emit light with an amount for measuring second biological information of the body (Claim 8: describing activating measurement (such as the measurement of Hayoz utilizing pulse oximetry using two LED’s of different wavelengths and blood flow detection using a laser) after detecting a body utilizing a proximity sensor, wherein the proximity sensing light utilizes red light).  Lamego teaches analogous art in the technology of plethysmographic measurement (Abstract).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz to have included a controller which additionally controls the red LED to detect the presence of a user in order to trigger physiological measurement (such as the measurement described in Hayoz, which performs pulse oximetric measurement using two LED elements as well as a laser for blood flow sensing) as taught by Lamego, the motivation being that, since Hayoz is concerned with measurement of flow at a contact surface (Paragraphs 0020, 0047), detection of a user’s presence via a proximity sensor as taught by Lamego allows for detection of sensor misalignment, which may reduce information accuracy and/or prevent information detection (Paragraph 0046).
	Hayoz in view of Lamego do not teach the invention wherein an intensity of the light emitted from the first LED element for measuring the first biological information of the body being greater than an intensity of the light emitted from the first LED element for detecting the presence of the body.

It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz in view of Lamego to include having the intensity of the light emitted from the first LED element for measurement to be greater than the light emitted for detecting the presence of the body, the motivation being that such a configuration regulates the amount of light emitted to a safe level while the sensor is not in direct contact with the skin (Paragraph 0052), wherein increased intensity upon contact ensures low signal artifacts and sufficient penetration for measurement (Paragraph 0085).  Examiner additionally notes that such a configuration also provides energy conservation. 
	Re. Claim 3: Hayoz, Lamego, and Hirota teach the invention according to claim 1.  Hayoz teaches the invention further comprising: a measuring unit that measures the first biological information concerning the body by using the light emitted from the first light-emitting element (Paragraph 0043: using light from the pulse oximetric measurement system 17 to detect oxygen saturation) and measures the second biological information concerning the body by using the light emitted from the second light-emitting element, the second biological information being different from the first biological information (Claim 26: using a separate laser for detection of local tissue blood flow).
	Re. Claim 4: Hayoz, Lamego, and Hirota teach the invention according to claim 3.  Hayoz further teaches the invention wherein the measuring unit measures at least one of pulse waves and 
	Re. Claim 5: Hayoz, Lamego, and Hirota teach the invention according to claim 1.  Hayoz further teaches the invention wherein the second light-emitting element is a laser element (Claim 26: using a separate laser for detection of local tissue blood flow).
	Re. Claim 6: Hayoz, Lamego, and Hirota teach the invention according to claim 5.  Hayoz further teaches the invention wherein the second biological information (Claim 26: using a separate laser for detection of local tissue blood flow) is different from the first biological information (Fig. 1, 2: pulse oximetric measurement system 17, i.e., a first light-emitting element).
	Re. Claim 7: Hayoz, Lamego, and Hirota teach the invention according to claim 6.  Hayoz further teaches the invention wherein the measuring unit measures at least one of pulse waves and percutaneous oxygen saturation of the body by using the light emitted from the first light-emitting element (Fig. 1, 2: pulse oximetric measurement system 17, i.e., a first light-emitting element), and measures a blood flow rate of the body by using the light emitted from the second light-emitting element (Claim 26: using a separate laser for detection of local tissue blood flow).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz), Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego), and Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota) in view of Halbritter (U.S. 2017/0325729 A1) (hereinafter – Halbritter).
	Re. Claim 2: Hayoz, Lamego, and Hirota teach the invention according to claim 1.  Hayoz, Lamego, and Hirota do not teach the invention wherein an amount of light emitted from the first light- 
Halbritter teaches an optical measuring apparatus wherein an amount of the light emitted from the first light-emitting element is less than the amount of light emitted from the second light-emitting element for measuring the body (Paragraph 0055, lines 1-5, the light in the second wavelength interval being emitted with a higher power than the light with a wavelength in the first wavelength interval).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified Hayoz, Lamego, and Hirota to incorporate using different intensities for the different wavelengths of the light emitting elements as taught by Halbritter, the motivation being that the differing intensities facilitate discrimination of the components of one wavelength of light compared to the components of the second wavelength of light so that the method allows accurate calculation of oxygen saturation (Paragraph 0055, lines 9-17).
 Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz), Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego), and Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota) in view of Couronne (U.S. 9,681,830 B2) (hereinafter – Couronne).
	Re. Claim 8: Hayoz, Lamego, and Hirota teach the invention according to claim 1.  Hayoz, Lamego, and Hirota do not teach the invention wherein, upon detection of pulse waves of the body by the light emitted from the first light-emitting element, the controller causes the second light-emitting element to emit light with the amount for measuring the body.  Instead, Lamego teaches that the presence of the body is detected via a proximity sensor utilizing red light.

It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Lamego, and Hirota to use pulse waves as the method for detecting the body in order to trigger a measurement (such as the measurement of Hayoz, involving a first light-emitting element for pulse oximetry and a second light-emitting element for blood flow), the motivation being that pulse waves carry biological information which allows for more accurate detection of a body over the proximity sensor taught by Lamego, wherein disturbance factors such as fluctuations in environmental light and motions of the measurement system and subject can influence the surface reflected light used in a light-based proximity sensor.
	Re. Claim 9: Hayoz, Lamego, and Hirota teach the invention according to claim 1.  Hayoz, Lamego, and Hirota do not teach the invention performing the first control so that an amount of the light emitted from the second light-emitting element will be regulated to be less than the amount for measuring the body until the presence of the body is detected by the light emitted from the first light-emitting element.
	Couronne further teaches the invention wherein the controller performs the first control so that an amount of the light emitted from the second light-emitting element will be regulated to be less than the amount for measuring the second biological information of the body until the presence of the body is detected by the light emitted from the first light-emitting element (Fig. 2, wherein the second element is off until the presence of the body is detected from the first light-emitting element).
	It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Lamego, and Hirota to include regulating light emitted from the second light-emitting .
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz), Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego), Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota), and Couronne (U.S. 9,681,830 B2) (hereinafter – Couronne) in view of Sawado (U.S. 2017/0251936 A1) (hereinafter – Sawado).
	Re. Claims 10 and 12: Hayoz, Lamego, and Hirota teach the invention according to claim 1.  As required by claim 12, Hayoz further teaches the invention further comprising a measuring unit that measures first biological information concerning the body by using the light emitted from the first light-emitting element and measures second biological information concerning the body by using the light emitted from the second light-emitting element, the second biological information being different from the first biological information (see rejection of claims 3-7).  Hayoz, Lamego, and Hirota do not teach the invention wherein the light emitted by the second light-emitting element is also used for detecting the presence of the body.
Couronne further teaches the invention wherein the light emitted by a second light-emitting element is also used for detecting the presence of the body (Fig. 2, second light-emitting element also used to detect pulse waves, i.e., presence of the body).  Couronne also teaches the invention wherein the controller performs a second control so that, when the presence of the body is detected by the light emitted from the first light-emitting element (Fig. 2, step 2040), and the presence of the body is not detected by the light emitted from the second light-emitting element (Fig. 2, step 2070, “no” pathway), an amount of the light emitted from the second light-emitting element will be regulated to be less than 
The invention described in the combination of Hayoz, Lamego, and Hirota possesses three light-emitting elements – a red LED and infrared LED used for blood oxygen saturation measurement and a laser for blood flow measurement.
Sawado teaches an invention with embodiments utilizing both LED elements and laser elements for detection of pulse waves, and teaches that a laser element would be more advantageous to detect pulse waves as compared to LED elements (Paragraph 0105: “It is possible to more accurately obtain a change over time in the blood flow rate… using laser beams in comparison with… using LED beams”).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Lamego, and Hirota to have light emitted from a second light-emitting element to also be used for the detection of a body via pulse waves and to include control steps requiring both sensors to detect the presence of a body in order to begin measurement as taught by Couronne, and to use the laser element of the combination as the specified second light-emitting element in order to do so (see motivation by Sawado above), the motivation being that requiring multiple sensors to detect the presence of a body prior to activation of a measurement step ensures optical contact of both light-emitting elements with a surface of a user (Col. 6, lines 7-25).  Such a configuration reduces false negatives and unnecessary activation of a measurement step.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz), Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego), Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota), Couronne (U.S. 9,681,830 B2) (hereinafter – .
Re. Claim 11: Hayoz, Lamego, Hirota, Couronne, and Sawado teach the invention according to claim 10.  Hayoz, Lamego, Hirota, Couronne, and Sawado do not teach the invention wherein, the second control further includes control so that an amount of the light emitted from the first light-emitting element will be reduced to be less than an amount of the light emitted from the first light-emitting element for detecting the presence of the body.
Pantelopoulos teaches in paragraph 0186, lines 13-25, when one or more of the light emitting elements does not detect the body (which includes the case where the presence of the body is not detected from the second light-emitting element while the presence of the body is detected by the first light-emitting element), the device may disable the light sources (which encompasses the case wherein the amount of light from the first light-emitting element being reduced to be less than an amount of light for detecting the presence of the body, i.e., the first light-emitting element being disabled).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hayoz, Lamego, Hirota, Couronne, and Sawado to incorporate the light-emitting element control as taught by Pantelopoulos, the motivation being that such control steps reduce power consumption of the device (Paragraph 0186, lines 1-8).
Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz), Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego), and Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota) in view of Ahmed (U.S. 2014/0073486 A1) (hereinafter – Ahmed).
Re. Claims 15-17: Hayoz, Lamego, and Hirota teach the invention according to Claims 1, 13, and 14.  Hayoz, Lamego, and Hirota do not teach the invention further comprising: a motion sensor that 
Ahmed teaches the invention further comprising a motion sensor that detects motion of the optical measuring apparatus, wherein the controller turns the first-light emitting element on in response to the motion sensor detecting the motion of the optical measuring apparatus (Paragraph 0011: “The wearable physiological measurement system includes... a motion sensor for detecting a motion of the user, and a processing module configured to determine a motion status of the user based on data received from the motion sensor, and based on the motion status of the user, automatically and selectively activate one or more of the light emitters to determine a heart rate of the user”).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Hayoz, Lamego, and Hirota to include a motion sensor which selectively activates light-emitting elements in response to the detected motion of the user, the motivation being that selectively turning on light emitters based on the motion of the user allows for the device to adjust duty cycle and sampling rate to ensure biological signals are detected at a sufficiently high frequency during motion to reliably detect the biological signal (Paragraph 0124).  Furthermore, it is common in the art to selectively activate/deactivate sensors based on a motion level of the device in order to conserve battery (Paragraph 0130).
Claim 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayoz et al. (U.S. 2010/0130842 A1) (hereinafter – Hayoz), Lamego (U.S. 2020/0100684 A1) (hereinafter – Lamego), and Hirota (U.S. 2015/0335252 A1) (hereinafter – Hirota) in view of Roh et al. (U.S. 2017/0017858 A1) (hereinafter – Roh).
	Re. Claims 18-20: Hayoz, Lamego, and Hirota teach the invention according to claims 1, 13, and 14.  The combination of Lamego in view of Hayoz teaches detection of a body via red light as taught by 
However, measurement of blood flow using a laser in an invisible wavelength range is common in the art, as taught by Roh (Fig. 4: identifying blood flow rate using a near-infrared laser, as described in Paragraph 0081).  Roh teaches analogous art in the technology of optical imaging (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hayoz, Lamego, and Hirota to have utilized a laser in an invisible wavelength as taught by Roh, the motivation being that such a wavelength scattered by blood flow in a blood vessel (Paragraph 0049), which allows for a blood flow rate calculation.  This is the basic operating principle of Doppler flowmetry. 
Thus, the resultant combination reads upon the limitations required by claims 18, 19, and 20.  Lamego teaches detection of a body via a proximity sensor using red (visible) light in order to activate a measurement step of other sensors.  Hayoz teach that sensors involved in a measurement step, include a laser for detecting blood flow rate.  Roh teaches that a laser for measuring blood flow rate utilizing invisible light.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./              Examiner, Art Unit 3791                                                                                                                                                                                          

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791